Order entered May 16, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00498-CR
                                     No. 05-12-01447-CR

                        DENNIS EDWARD WILLIAMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F08-35087-Y, F08-35085-Y

                                           ORDER
       The Court REINSTATES the appeals.

       The Court ordered the trial court to make findings regarding why appellant’s brief has not

been filed in these appeals. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is not indigent and is represented by retained counsel Jeff Buchwald; (3)

Mr. Buchwald has not abandoned the appeals; (4) Mr. Buchwald explained that there have been

numerous problems with missing portions of the record in both cases; (5) the two cases are

companions, but were filed in this Court several months apart; (6) Mr. Buchwald has been trying

to track down what appeared to be a missing hearing date from the reporter’s record; (7) the

court reporter indicated there were only two hearing dates on a motion to suppress, but the trial
court’s order indicates the trial court heard testimony over three days; (8) Mr. Buchwald

requested a supplemental clerk’s record to include a missing page from the trial court’s findings

of fact and conclusions of law; (9) Mr. Buchwald has now obtained the clerk’s and reporter’s

record from trial court no. F08-35085-Y (our 05-12-01447-CR), as well as complete findings of

fact and conclusions of law; and (10) Mr. Buchwald requested fifteen days from May 14, 2013

to file appellant’s brief in these cases.

        We DIRECT the Clerk to list the above two appeals as companion cases on the Court’s

case management program.

        We ORDER appellant to file his brief in these appeals within thirty (30) days from the

date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/    DAVID EVANS
                                                           JUSTICE